Citation Nr: 0804165	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1974 to 
August 1988.  He also had five years of prior, unconfirmed 
active service.  He died in October 2002.  The appellant is 
his widow (surviving spouse).  She appealed to the 
Board of Veterans' Appeals (Board) from February and May 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

Previously, the RO considered the February 2003 rating 
decision at issue as being final and binding on the appellant 
on the premise she did not appeal it.  And, as such, the RO 
characterized the issue as whether she had submitted new and 
material evidence to reopen her cause-of-death claim.  
38 C.F.R. § 3.156 (2007).  However, records show she 
submitted a June 2003 notice of disagreement (NOD), so within 
one year of being notified of that February 2003 decision, 
indicating her desire to appeal the decision.  Her statement 
was tantamount to a timely NOD.  38 C.F.R. § 20.201.  See 
also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) 
(assuming the appellant desired appellate review, meeting the 
requirement of § 20.201 was not an onerous task).  See, too, 
Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. 
Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 
Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 
1584-85 (Fed. Cir. 1994).  Consequently, the February 2003 
decision is not final and binding on her, and a new and 
material evidence analysis is unwarranted.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).  See also Myers v. Prinicipi, 16 Vet App 228 
(2002).  

In addition, in September 2007 the Board requested a medical 
opinion from the Veterans Health Administration (VHA).  38 
C.F.R. § 20.901(a) (2007).  The report, dated in October 
2007, has been associated with the claims folder.  As 
required by law and regulation, the Board provided the 
appellant and her representative copies of this report and 
gave them time to respond with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2007).  The appellant's 
representative submitted additional argument in a January 
2008 brief.

Based on statements made in that January 2008 brief, it 
appears the appellant and her representative are raising the 
additional issue of entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to 38 U.S.C.A. § 1318, though 
this is not altogether clear.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any issue other than the cause-of-death claim, 
and the Board may not unilaterally take jurisdiction of any 
additional claim, including for § 1318 DIC.  So the RO should 
ask the appellant to clearly indicate what additional claim, 
if any, she wishes to pursue.  The RO should then take 
appropriate action to adjudicate this claim.  In any event, 
no other issue is currently before the Board.  38 C.F.R. 
§ 20.200 (2007).

Regrettably, the Board must remand this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.




REMAND

With regard to the Veterans Claims Assistance Act of 2000 
(VCAA), the notice letters sent by the RO to the appellant in 
December 2002 and June 2003 are insufficient.  The RO (AMC) 
must send the appellant VCAA notice that notifies her and her 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
cause-of-death claim.  The notice must indicate what 
information or evidence she must provide and what information 
or evidence VA will attempt to obtain for her.  The notice 
also must ask that she provide any evidence in her possession 
pertaining to her cause-of-death claim.  38 U.S.C.A. 5103(a); 
38 C.F.R. § 3.159.  As well, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar 
as notifying her of all elements of her claim, including 
concerning the downstream effective date.  

In addition, the VCAA notice provided must address the U.S. 
Court of Appeals for Veterans Claims (Court's) recent 
decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), which held that for DIC benefits, VCAA notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Neither the 
December 2002 nor the June 2003 VCAA notice letter addressed 
these specific requirements.  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the appellant a VCAA notice letter 
notifying her and her representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the cause-
of-death claim.  This letter must 
advise the appellant of what 
information or evidence that she should 
provide and what information or 
evidence VA will attempt to obtain for 
her.  The letter also must ask that she 
provide any evidence in her possession 
pertaining to her claim.  As well, this 
letter must comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
apprising her of all elements of her 
claim, including the downstream 
effective date element.  And of equal 
or even greater significance, pursuant 
to Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007), this additional VCAA 
notice must include (1) a statement of 
the conditions, if any, for which a 
veteran was service-connected at the 
time of his death; (2) an explanation 
of the evidence and information 
required to substantiate a DIC claim 
based on a previously service-connected 
condition; and (3) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected.



2.	Then, after giving the appellant time 
to respond to this additional notice, 
readjudicate her claim in light of any 
additional evidence received since the 
April 2004 statement of the case (SOC).  
If the claim is not granted to her 
satisfaction, send her and her 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



